ORDER
DANIEL S. CHILEWICH of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1992, having pleaded guilty in the New York State Supreme Court to offering a false instrument for filing in the first degree, a class E felony, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), DANIEL S. CHILEWICH is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DANIEL S. CHILEWICH be restrained and enjoined from practicing law during the period of his suspension; and it is further
*435ORDERED that DANIEL S. CHILEWICH comply with Rule 1:20-20 dealing with suspended attorneys.